Exhibit 10.1

FORM OF SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of October 21,
2020, between Helius Medical Technologies, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on Exhibit A hereto (each, including
its successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

Recitals

Whereas, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended, and
Rule 506 promulgated thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, securities of the Company as more fully described in this
Agreement;

Whereas, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of an aggregate of up to five million
dollars ($5,000,000) in value (or such higher amount as the Board of Directors
of the Company shall determine, the “Total Amount”) of shares (each, a “Share”)
of the Company’s Class A Common Stock, par value $0.001 per share (the “Common
Stock”), and warrants to purchase shares of Common Stock in the form annexed
hereto as Exhibit B (each a “Warrant” and collectively, the “Warrants”, and
together with the Shares, the “Securities”), in the manner and upon the terms
and conditions hereinafter set forth herein; and

Whereas, at the Closing (as hereinafter defined), each Purchaser, severally and
not jointly, wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that number of Shares and Warrants set
forth on Exhibit A attached hereto.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE 1
DEFINITIONS

1.1Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Additional Registration Statement” shall have the meaning ascribed to such term
in Section 5.1(a).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

1

 

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning ascribed to such term in the Recitals.

“Board of Directors” means the board of directors of the Company.

“Closing” shall have the meaning ascribed to such term in Section 2.2.

“Commission” and/or “SEC” means the United States Securities and Exchange
Commission.

“Common Stock” shall have the meaning ascribed to such term in the Recitals.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company” shall have the meaning ascribed to such term in the Recitals.

“Derivative Transaction” shall have the meaning ascribed to such term in
Section 4.2(b).

“Disclosure Time” means, (i) if this Agreement is signed on a day that is not a
Trading Day or after 9:00 a.m. (New York City time) and before midnight (New
York City time) on any Trading Day, 9:01 a.m. (New York City time) on the
Trading Day immediately following the date hereof, and (ii) if this Agreement is
signed between midnight (New York City time) and 9:00 a.m. (New York City time)
on any Trading Day, 9:01 a.m. (New York City time) on the date hereof.

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

“Effectiveness Period” shall have the meaning ascribed to such term in
Section 5.1(b).

“Eligible Purchaser” shall have the meaning ascribed to such term in
Section 6.6(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities upon the exercise or exchange of or
conversion of securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement, (c)
shares of Common Stock pursuant to an at-the-market offering, and (d) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that such securities are
issued as “restricted securities” (as defined in Rule 144) and ,

2

 

--------------------------------------------------------------------------------

 

carry no registration rights that require or permit the filing of any
registration statement in connection therewith, and provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

“GAAP” shall have the meaning ascribed to such term in Section 3.8.

“Indemnified Party” shall have the meaning ascribed to such term in
Section 5.4(c).

“Indemnifying Party” shall have the meaning ascribed to such term in
Section 5.4(c).

“Initial Registration Statement” has the meaning set forth in Section 5.1(a).

“Intellectual Property” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing; (ii) worldwide (A) registered trademarks and service marks and
registrations and applications for such registrations, and (B) unregistered
trademarks and service marks, trade names, fictitious business names, corporate
names, trade dress, logos, product names and slogans, including any common law
rights; in each case together with the goodwill associated therewith;
(iii) worldwide (A) registered copyrights in published or unpublished works,
mask work rights and similar rights, including rights created under Sections
901-914 of Title 17 of the United States Code, mask work registrations, and
copyright applications for registration, including any renewals thereof, and
(B) any unregistered copyrightable works and other rights of authorship in
published or unpublished works; (iv) worldwide (A) internet domain names;
(B) website content; (C) telephone numbers; and (D) moral rights and publicity
rights; (v) any computer program or other software (irrespective of the type of
hardware for which it is intended), including firmware and other software
embedded in hardware devices, whether in the form of source code, assembly code,
script, interpreted language, instruction sets or binary or object code
(including compiled and executable programs), including any library, component
or module of any of the foregoing, including, in the case of source code, any
related images, videos, icons, audio or other multimedia data or files, data
files, and header, development or compilations tools, scripts, and files, and
(vi) worldwide confidential or proprietary information or trade secrets,
including technical information, inventions and discoveries (whether or not
patentable and whether or not reduced to practice) and improvements thereto,
know-how, processes, discoveries, developments, designs, techniques, plans,
schematics, drawings, formulae, preparations, assays, surface coatings,
diagnostic systems and methods, patterns, compilations, databases, database
schemas, specifications, technical data, inventions, concepts, ideas, devices,
methods, and processes; and includes any rights to exclude others from using or
appropriating any Intellectual Property rights, including the rights to sue for
or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other

3

 

--------------------------------------------------------------------------------

 

proprietary, intellectual property or other rights relating to any or all of the
foregoing anywhere in the world.

“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Purchasers” means, as of any time, the Purchaser or Purchasers
holding or having the right to acquire, as of such time, at least a
majority-in-interest of the total amount of Securities.

“Principal Trading Market” means the Trading Market, if any, on which the Common
Stock is primarily listed on and quoted for trading.

“Pro Rata Portion” means, with respect to any Eligible Purchaser, a fraction,
the numerator of which is the number of Securities purchased by such Eligible
Purchaser, and the denominator of which is the number of all Securities issued
to Purchasers hereunder.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Purchasers” shall have the meaning ascribed to such term in the Recitals.

“Registration Statement” means each registration statement required to be filed
under ARTICLE 5, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

4

 

--------------------------------------------------------------------------------

 

“Registrable Securities” means the Shares and Warrant Shares and any shares of
Common Stock issued as a dividend or other distribution with respect to, or in
exchange for, or in replacement of, the Shares or Warrant Shares, provided, that
the holder of such Shares and Warrant Shares has completed and delivered to the
Company a Selling Stockholder Questionnaire; and provided further, that the
Shares shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) sale by any Person to the public either pursuant to a
registration statement under the Securities Act or under Rule 144 (in which
case, only such Shares and/or Warrant Shares sold shall cease to be Registrable
Securities) or (B) becoming eligible for sale by the holder thereof pursuant to
Rule 144 without volume or manner of sale restrictions.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.

“Securities” shall have the meaning ascribed to such terms in the Recitals.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Selling Stockholder Questionnaire” shall have the meaning ascribed to such term
in Section 5.2(g).

“Shares” shall have the meaning ascribed to such term in the Recitals.

“Subsidiaries” shall have the meaning ascribed to such term in Section 3.1.

“Trading Day” means a day on which the Principal Trading Market is open for
trading. If the Common Stock is not listed or admitted for trading, “Trading
Day” means any day except any Saturday, any Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
New York City are authorized or required by law or other governmental action to
close.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means Computershare Investor Services Inc., the Company’s
transfer agent and registrar for the Common Stock, and any successor appointed
in such capacity.

5

 

--------------------------------------------------------------------------------

 

“Voting Commitment” shall have the meaning ascribed to such term in
Section 4.2(a).

“Warrant” shall have the meaning ascribed to such term in the Recitals.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE 2
PURCHASE AND SALE

2.1Purchase and Sale. Subject to and upon the terms and conditions set forth in
this Agreement, at the Closing, the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company the number of Shares and Warrants indicated opposite such
Purchaser’s name on Exhibit A attached hereto (which, for the avoidance of
doubt, reflects Warrants to purchase 0.50 Warrant Shares for every one Share
purchased in the Closing) at a price per Share and accompanying Warrant equal to
$0.52 (or $0.5244, for Joyce LaViscount, the Company’s Chief Financial Officer,
Chief Operating Officer and Secretary, and certain entities affiliated with Dane
C. Andreeff, the Company’s Interim President and Chief Executive Officer).

2.2Closing.  The sale and purchase of the Securities shall occur at a closing
(the “Closing”) to be held at the offices of Honigman LLP at 650 Trade Centre
Way, Suite 200, Kalamazoo, Michigan 49002 at 10:00 a.m., local time, on such
date, or at such other time and place, upon which the Company and the Purchasers
purchasing the Securities at the Closing shall agree.

2.3Payment.

(a)At the Closing, (a) each Purchaser purchasing the Securities shall pay to the
Company such Purchaser’s Subscription Amount as indicated on Exhibit A attached
hereto in United States dollars and in immediately available funds, by wire
transfer to the account as set forth in instructions previously delivered to
such Purchaser, (b) the Company shall instruct the Transfer Agent to deliver
shares to each Purchaser in book entry form.

(b)Promptly following the Closing, the Company shall deliver the Warrants to
each Purchaser indicated opposite such Purchaser’s name on Exhibit A attached
hereto at the address set forth for such Purchaser on the signature page hereto.

2.4Deliveries.

(a)The Company. On or prior to the Closing, the Company shall deliver or cause
to be delivered to each Purchaser a copy of this Agreement duly executed by the
Company.

(b)The Purchasers. On or prior to the Closing, each Purchaser shall deliver or
cause to be delivered to the Company the following:

6

 

--------------------------------------------------------------------------------

 

(i)this Agreement duly executed by such Purchaser;

(ii)a fully completed and duly executed Accredited Investor Qualification
Questionnaire in the form attached hereto as Exhibit C;

(iii)a fully completed and duly executed Bad Actor Questionnaire in the form
attached hereto as Exhibit D; and

(iv)such Purchaser’s Subscription Amount as indicated on Exhibit A  attached
hereto by wire transfer to the account specified by the Company.

2.5Closing Conditions.

(a)The obligations of the Company hereunder with respect to any Purchaser in
connection with the Closing are subject to the following conditions being met:

(i)the accuracy in all material respects on the Closing of the representations
and warranties of such Purchaser contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

(ii)all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing shall have been performed in all material
respects;

(iii)the delivery by such Purchaser of the items set forth in Section 2.4(b) of
this Agreement; and

(iv)the Company having received conditional approval of Toronto Stock Exchange
for the listing of the Shares and Warrant Shares issuable pursuant to this
Agreement.

(b)The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

(i)the representations and warranties made by the Company in ARTICLE 3 hereof
qualified as to materiality shall be true and correct as of the date hereof and
the Closing, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date, and, the representations and
warranties made by the Company in ARTICLE 3 hereof not qualified as to
materiality shall be true and correct in all material respects as of date
hereof, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date;

(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing, whether under this Agreement or the other
Transaction Documents, shall have been performed in all material respects;

7

 

--------------------------------------------------------------------------------

 

(iii)the delivery by the Company of the items set forth in Section 2.4(a) of
this Agreement;

(iv)the Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect, except for such that could not reasonably be expected to
have a Material Adverse Effect; and

(v)no judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchasers that, except as
otherwise disclosed to the Purchasers or as disclosed in the SEC Reports:

3.1Organization, Good Standing and Qualification. The Company and each of its
subsidiaries (as defined in Rule 405 of the Act) (individually, a “Subsidiary”)
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all requisite corporate
power and authority to carry on its business as now conducted and to own its
properties. The Company and each of its Subsidiaries are duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect.

3.2Subsidiaries.  Except as set forth on Schedule 3.2, the Company owns,
directly or indirectly, all of the equity interests of its Subsidiaries, free
and clear of any lien, charge, security interest, encumbrance, right of first
refusal or other restriction, and all the equity interests of the Subsidiaries
are validly issued and are fully paid, nonassessable and free of preemptive and
similar rights.  No Subsidiary is currently prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such Subsidiary’s capital stock, from repaying to the Company any loans or
advances to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company.

 

3.3Authorization; Enforcement. The Company has all corporate right, power and
authority to enter into the Transaction Documents and to consummate the
transactions contemplated hereby and thereby. All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of the Transaction Documents by the Company,
the authorization, sale, issuance and delivery of the

8

 

--------------------------------------------------------------------------------

 

Securities contemplated herein and the performance of the Company’s obligations
hereunder and thereunder has been taken. The Transaction Documents have been (or
upon delivery will have been) duly executed and delivered by the Company and
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

3.4Capitalization. The authorized capital stock of the Company consists of: (a)
150,000,000 shares of the Common Stock, of which 45,354,612 shares were
outstanding as of September 30, 2020 (prior to the issuance of the Securities);
and (b) 10,000,000 shares of the Company’s preferred stock, $0.001 par value per
share, none of which are issued and outstanding as of the date hereof.  All of
the issued and outstanding shares of the Common Stock have been duly authorized
and validly issued and are fully paid and nonassessable. Except (i) for options
to purchase Common Stock or other equity awards issued to employees of the
Company, consultants and service providers of the Company and members of the
Board of Directors pursuant to the equity compensation plans or arrangements
disclosed in the SEC Reports, (ii) shares of capital stock issuable and reserved
for issuance pursuant to securities exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company disclosed in the SEC
Reports, and (iii) as contemplated by this Agreement, as of the date hereof,
there are no existing options, warrants, calls, preemptive (or similar) rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character obligating the Company to issue, transfer or sell, or cause to be
issued, transferred or sold, any shares of the capital stock of, or other equity
interests in, the Company or any securities convertible into or exchangeable for
such shares of capital stock or other equity interests, and there are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of its capital stock or other equity interests. 

3.5Issuance; Reservation of Shares. The issuance of the Securities has been duly
and validly authorized by all necessary corporate actions, and the Shares, when
issued and paid for pursuant to this Agreement, and the Warrant Shares, upon
exercise of the Warrants in accordance with their terms, including the payment
of any exercise price therefor, will be validly issued, fully paid and
non-assessable, and shall be free and clear of all encumbrances and restrictions
(other than as provided in the Transaction Documents).

3.6No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Securities will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Certificate of
Incorporation or the Company’s Amended and Restated Bylaws, both as in effect on
the date hereof (true and complete copies of which have been made available to
the Purchasers through the EDGAR system), (ii) any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company or any of its respective assets or
properties, or (iii) any material agreement or instrument to which the Company
is a party or by which the Company is bound or to which any of their respective
assets or properties is subject, in each case except for any such conflict,

9

 

--------------------------------------------------------------------------------

 

breach, violation or default that would not reasonably be expected to have a
Material Adverse Effect.

3.7Filings, Consents and Approvals. Neither the Company nor its Subsidiaries is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than filings that have been made, or will be made, or consents
that have been obtained, or will be obtained, pursuant to applicable state or
Canadian securities laws or the Toronto Stock Exchange and post-sale filings
pursuant to applicable state and federal or Canadian securities laws which the
Company undertakes to file or obtain within the applicable time periods.

3.8SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since January 1, 2018 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed (or amended),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has not received any letters of comment from the staff
of the Commission that have not been satisfactorily resolved as of the date
hereof.

3.9Financial Statements. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”), applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

3.10Certificates, Authorities and Permits. The Company and its Subsidiaries
hold, and are operating in compliance in all material respects with, all
registrations, approvals, certificates, authorizations and permits of any
governmental authority or self-regulatory body required for the conduct of its
business as described in the SEC Reports, including without limitation, all such
registrations, approvals, certificates, authorizations and permits required by
the FDA or any other federal, state, local or foreign agencies or bodies engaged
in the regulation of pharmaceuticals or biohazardous substances or materials;
and neither the Company nor any Subsidiary has received notice of any revocation
or modification of any such registration,

10

 

--------------------------------------------------------------------------------

 

approval, certificate, authorization and permit or has reason to believe that
any such registration, approval, certificate, authorization and permit will not
be renewed in the ordinary course that could lead to, the withdrawal,
revocation, suspension, modification or termination of any such registration,
approval, certificate, authorization or permit, which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
result in a Material Adverse Effect.

3.11Title to Assets. The Company and each of its Subsidiaries have good and
marketable title to all property (whether real or personal) described in the SEC
Reports as being owned by it, in each case free and clear of all liens, claims,
security interests, other encumbrances or defects except as described in the SEC
Reports, and except those that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property held
under lease by the Company is held under valid, subsisting and enforceable
leases with only such exceptions with respect to any particular lease as do not
interfere in any material respect with the conduct of the business of the
Company.

3.12Intellectual Property. The Company and each of its Subsidiaries own,
possess, or can acquire on reasonable terms, all Intellectual Property necessary
for the conduct of its business as now conducted or as described in the SEC
Reports to be conducted in all material respects, except as such failure to own,
possess, or acquire such rights would not have a Material Adverse Effect. Except
as set forth in the SEC Reports, (A) to the knowledge of the Company and its
Subsidiaries, there is no infringement, misappropriation or violation by third
parties of any such Intellectual Property, except as such infringement,
misappropriation or violation would not have a Material Adverse Effect;
(B) there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the Company’s rights in or to
any such Intellectual Property, and the Company is unaware of any material facts
which would form a reasonable basis for any such claim; (C) the Intellectual
Property owned by the Company, and to the knowledge of the Company, the
Intellectual Property licensed to the Company, have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, and the Company is unaware of any material facts
which would form a reasonable basis for any such claim; (D) to the Company’s
knowledge, there is no pending or threatened action, suit, proceeding or claim
by others that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, the Company has not
received any written notice of such claim and the Company is unaware of any
other material fact which would form a reasonable basis for any such claim; and
(E) to the Company’s knowledge, no Company employee is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of such employee’s best
efforts to promote the interest of the Company or that would conflict with the
Company’s business; none of the execution and delivery of this Agreement, the
carrying on of the Company’s business by the employees of the Company, and the
conduct of the Company’s business as proposed, will conflict with or result in a
breach of terms, conditions, or provisions of, or constitute a default under,
any contract, covenant or instrument under which any such employee is now
obligated; and it is not and will not be necessary to use any inventions, trade
secrets or proprietary information of any of its consultants, or its employees
(or Persons it currently intends to hire) made prior to their employment by the
Company, except for technology that is licensed to or owned by the Company.

11

 

--------------------------------------------------------------------------------

 

3.13No General Solicitation or General Advertising. Neither the Company, any of
its Subsidiaries, nor any Person acting on their behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.

3.14No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the Securities Act.

3.15Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in ARTICLE 4, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

3.16Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

3.17Foreign Corrupt Practices. The Company, nor, to the best knowledge of the
Company, any director, officer, agent, employee or other Person associated with
or acting on behalf of the Company has (A) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (C)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (D) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants to the Company as follows (unless as of a specific date therein) as of
the date hereof and as of the date of the Closing in which such Purchaser
purchases the Securities from the Company:

4.1Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally

12

 

--------------------------------------------------------------------------------

 

binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

4.2Purchaser Status.

(a)At the time such Purchaser was offered the Securities, it was, and as of the
date hereof it is, and each date on which such Purchaser exercises the Warrants
the Purchaser will be, an “accredited investor” as defined in Rule 501 under the
Securities Act. Such Purchaser is not a broker-dealer registered under
Section 15 of the Exchange Act. Such Purchaser is acting alone in its
determination as to whether to invest in the Securities. Such Purchaser is not a
party to any voting agreements or similar arrangements with respect to the
Securities. Except as expressly disclosed in a Schedule 13D or Schedule 13G (or
amendments thereto) filed by such Purchaser with the Commission with respect to
the beneficial ownership of the Company’s Common Stock, such Purchaser is not a
member of a partnership, limited partnership, syndicate, or other group for the
purpose of acquiring, holding, voting or disposing of the Securities. Each
Purchaser represents and warrants that it (i) is not and will not become a party
to (A) any agreement, arrangement or understanding with, and has not given any
commitment or assurance to, any Person as to how such Person, if serving as a
director or if elected as a director of the Corporation, will act or vote on any
issue or question (a “Voting Commitment”) or (B) any Voting Commitment that
could limit or interfere with such Person’s ability to comply, if serving as or
elected as a director of the Company, with such Person’s fiduciary duties under
applicable law; (ii) is not and will not become a party to any agreement,
arrangement or understanding with any Person other than the corporation with
respect to any direct or indirect compensation, reimbursement or indemnification
in connection with service or action as a director of the Company.

(b)Each Purchaser has disclosed in writing to the Company a description of all
Derivative Transactions (as defined below) by each such Purchaser in effect as
of the date hereof, including the date of the transactions and the class, series
and number of securities involved in, and the material economic terms of, such
Derivative Transactions. For purposes of this Agreement, a “Derivative
Transaction” means any agreement, arrangement, interest or understanding entered
into by, or on behalf or for the benefit of, any Purchaser or any of its
affiliates or associates, whether record or beneficial: (w) the value of which
is derived in whole or in part from the value of any class or series of shares
or other securities of the Company, (x) which otherwise provides any direct or
indirect opportunity to gain or share in any gain derived from a change in the
value of securities of the Company, (y) the effect or intent of which is to
mitigate loss, manage risk or benefit of security value or price changes, or (z)
which provides the right to vote or increase or decrease the voting power of,
such Purchaser, or any of its affiliates or associates, with respect to any
securities of the Company, which agreement, arrangement, interest or
understanding may include, without limitation, any option, warrant, debt
position, note, bond, convertible security, swap, stock appreciation right,
short position, profit interest, hedge, right to dividends, voting agreement,
performance-related fee or arrangement to borrow or lend shares (whether or not
subject to payment, settlement, exercise or conversion in any such

13

 

--------------------------------------------------------------------------------

 

class or series), and any proportionate interest of such Purchaser in the
securities of the Company held by any general or limited partnership, or any
limited liability company, of which such Purchaser is, directly or indirectly, a
general partner or managing member.

4.3General Solicitation; Pre-Existing Relationship. Such Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement. Such
Purchaser also represents that such Purchaser was contacted regarding the sale
of the Securities by the Company (or an authorized agent or representative
thereof) with which such Purchaser had a prior substantial pre-existing
relationship.

4.4Purchase Entirely for Own Account. The Securities to be received by such
Purchaser hereunder will be acquired for such Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold the Securities for any period of time.

4.5Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

4.6Disclosure of Information. Such Purchaser has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Purchaser
acknowledges receipt of copies of the SEC Reports (or access thereto via EDGAR).
Neither such inquiries nor any other due diligence investigation conducted by
such Purchaser shall modify, limit or otherwise affect such Purchaser’s right to
rely on the Company’s representations and warranties contained in this
Agreement.

4.7Restricted Securities. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act
and may not be offered, resold, pledged or otherwise transferred except
(i) pursuant to an exemption from registration under the Securities Act or
pursuant to an effective registration statement in compliance with Section 5
under the Securities Act and (ii) in accordance with all applicable securities
laws of the states of the United States and other jurisdictions.

4.8Commissions. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against the Company or upon

14

 

--------------------------------------------------------------------------------

 

any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Purchaser.

4.9Canadian Matters. Unless such Purchaser has delivered to the Company a duly
executed addendum for Purchasers in Canada, such Purchaser represents, warrants,
acknowledges and agrees that: (i) it is not, and at Closing will not be, a
resident of Canada; (ii) it is not purchasing the Securities for the benefit of
a resident in Canada; (iii) it is purchasing the Securities for investment only
and not with a view to distribution; and (iv) prior to the date that is four
months and one day from the Closing, the Shares, Warrants and the Warrant Shares
cannot be resold or transferred into Canada or to a resident of Canada through
the facilities of the TSX or otherwise.

ARTICLE 5
REGISTRATION RIGHTS

5.1Registration Statement.

(a)On or prior to the thirtieth (30th) day following the Closing under this
Agreement, the Company shall prepare and file with the Commission a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale all of the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the
Securities Act). Notwithstanding any other provision of this ARTICLE 5: (i) if
the staff of the Commission does not permit all of the Registrable Securities to
be registered on the initial Registration Statement filed pursuant to this
Section 5.1(a) (the “Initial Registration Statement”), unless otherwise directed
in writing by a Purchaser as to its Registrable Securities, the number of
Registrable Securities to be registered on such Registration Statement will be
reduced by Registrable Securities represented by the Shares and Warrant Shares
(applied, in the case that some Shares and Warrant Shares may be registered, to
the Purchasers on a pro rata basis based on the total number of unregistered
Shares and Warrant Shares held by such Purchasers, subject to a determination by
the Commission that certain Purchasers must be reduced first based on the number
of Shares and Warrant Shares held by such Purchasers); and (ii) in the event the
Company amends the Initial Registration Statement to effect the reduction
contemplated under clause (i) above, the Company shall file with the Commission,
as promptly as allowed by the Commission or one or more registration statements
on Form S-3 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as so amended (each, an “Additional Registration
Statement”).

(b)The Company shall use its commercially reasonable best efforts to cause each
Registration Statement to be declared effective by the Commission as promptly as
possible after the filing thereof, and shall use commercially reasonable best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (i) the date that all Registrable Securities
covered by such Registration Statement have been sold or can be sold publicly
pursuant to Rule 144 without volume or manner of sale restrictions or (ii) the
date that is one year following the Effective Date (the “Effectiveness Period”).

15

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything in this Agreement to the contrary, the Company may,
by written notice to the Purchasers, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Purchasers
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any Additional Registration Statement if the Company is
engaged in a material merger, acquisition or sale or any other material pending
development and the Board of Directors determines in good faith, by appropriate
resolutions, that, as a result of such activity, it would be materially
detrimental to the Company to maintain a Registration Statement at such time.
Upon receipt of such notice, each Purchaser agrees to immediately discontinue
any sales of Registrable Securities pursuant to such Registration Statement
until such Purchaser is advised in writing by the Company that the current
Prospectus or amended Prospectus, as applicable, may be used. In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Board of Directors) the failure to
require such suspension would be materially detrimental to the Company. The
Company’s rights under this Section 5.1(c) may be exercised for a period of no
more than thirty (30) consecutive Trading Days and not more than three times in
any twelve-month period. Immediately after the end of any suspension period
under this Section 5.1(c) during the Effectiveness Period, the Company shall
take all necessary actions (including filing any required supplemental
prospectus) to restore the effectiveness of the applicable Registration
Statement and the ability of the Purchasers to publicly resell their Registrable
Securities pursuant to such effective Registration Statement.

5.2Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:

(a)(i) Subject to Section 5.1(c), prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; and (ii) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Purchasers thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented;
provided, however, that, subject to applicable requirements, each Purchaser
shall be responsible for the delivery of the Prospectus to the Persons to whom
such Purchaser sells any of the Securities (including in accordance with Rule
172 under the Securities Act), and each Purchaser agrees to dispose of
Registrable Securities in compliance with the plan of distribution described in
the Registration Statement and otherwise in compliance with applicable federal
and state securities laws.

(b)Notify the Purchasers as promptly as reasonably possible, and if requested by
the Purchasers, confirm such notice in writing no later than ten (10) Trading
Days thereafter, of any of the following events: (i) any Registration Statement
or any post-effective amendment is declared effective; (ii) the Commission
issues any stop order suspending the effectiveness of any Registration Statement
or initiates any Proceedings for that purpose; or (iii) the Company receives
notice of any suspension of the qualification or exemption from qualification of
any

16

 

--------------------------------------------------------------------------------

 

Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any Proceeding for such purpose.

(c)Use commercially reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

(d)If requested by a Purchaser, provide such Purchaser, without charge, at least
one (1) conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system.

(e)Promptly deliver to each Purchaser, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

(f)Prior to any resale of Registrable Securities by a Purchaser, use
commercially reasonable best efforts to register or qualify or cooperate with
the selling Purchasers in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

(g)It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Purchaser that such Purchaser furnish
to the Company a completed Selling Stockholder Questionnaire in the form
attached hereto as Exhibit E (the “Selling Stockholder Questionnaire”) and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request, except in the case of any such information referred to

17

 

--------------------------------------------------------------------------------

 

in this paragraph, to the extent the failure to provide such information does
not materially affect the Company’s ability to comply with such obligations.

(h)The Company shall comply with all applicable rules and regulations of the
Commission under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the Securities Act, promptly inform the Purchasers in writing if,
at any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

5.3Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with ARTICLE 5 of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the
Commission, any Trading Market, and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company and (e) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement. In no event shall the Company be responsible for any underwriting,
broker or similar fees or commissions of any Purchaser or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Purchasers.

5.4Indemnification.

(a)Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Purchaser (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities, any untrue or alleged untrue statement of a material fact contained
in the Registration Statement, any Prospectus or in any amendment or supplement
thereto, or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Purchaser furnished in writing to the
Company by such Purchaser for use therein, or to the extent that such
information relates to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by

18

 

--------------------------------------------------------------------------------

 

such Purchaser expressly for use in the Registration Statement, or (B) with
respect to any Prospectus, if the untrue statement or omission of material fact
contained in such Prospectus was corrected on a timely basis in the Prospectus,
as then amended or supplemented, if such corrected prospectus was timely made
available by the Company to the Purchaser, and the Purchaser seeking indemnity
hereunder was advised in writing not to use the incorrect prospectus prior to
the use giving rise to Losses.

(b)Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Purchaser in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Purchaser furnished to the Company by such Purchaser in writing expressly for
use in the Registration Statement or Prospectus, or to the extent that such
information relates to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Purchaser expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.
In no event shall the liability of any selling Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.

(c)Conduct of Indemnification Proceedings.

(i)If any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

(ii)An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and

19

 

--------------------------------------------------------------------------------

 

expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed within
fifteen (15) days of receiving notification of a Proceeding from an Indemnified
Party to assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; (iii) any counsel
engaged by the applicable Indemnifying Party shall fail to timely commence or
diligently conduct the defense of any such claim and such failure has materially
prejudiced (or, in the reasonable judgment of the Indemnified Party, is in
danger of materially prejudicing) the outcome of the applicable claim; or (iv)
such Indemnified Party shall have been advised by counsel that a conflict of
interest is likely to or may exist between the applicable Indemnifying Party and
Indemnified Party or that there may be one or more different or additional
defenses, claims, counterclaims or causes of action available to such
Indemnified Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It being
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

(iii)All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined (not subject to appeal) that such Indemnified Party is not entitled
to indemnification hereunder).

(d)Contribution.

(i)If a claim for indemnification under Section 5.4(a) or (b) is unavailable to
an Indemnified Party (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in

20

 

--------------------------------------------------------------------------------

 

question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 5.4(c), any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

(ii)The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(iii)The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

5.5Dispositions. Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Purchaser further agrees that, upon receipt of a request from the Company,
such Purchaser will discontinue disposition of such Registrable Securities under
the Registration Statement until such Purchaser is advised in writing by the
Company that the use of the Prospectus, or amended Prospectus, as applicable,
may be used. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph. Each Purchaser, severally and not jointly with the
other Purchasers, agrees that the removal of the restrictive legend from
certificates representing Securities is predicated upon the Company’s reliance
that the Purchaser will comply with the provisions of this subsection.

5.6Amendments; Waivers. Notwithstanding anything in this Agreement to the
contrary, the provisions of this ARTICLE 5 may be amended or waived (either
generally or in a particular instance, either retroactively or prospectively and
either for a specified period of time or indefinitely), with the written consent
of (i) the Company and (ii) the Purchaser or Purchasers holding at least a
majority of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions of this ARTICLE 5
with respect to a matter that relates exclusively to the rights of Purchasers
and that does not directly or indirectly affect the rights of other Purchasers
may be given by Purchasers of all of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this

21

 

--------------------------------------------------------------------------------

 

sentence may not be amended, modified or supplemented except in accordance with
the provisions of the immediately preceding sentence.

ARTICLE 6
OTHER AGREEMENTS OF THE PARTIES

6.1Transfer Restrictions.

(a)The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement under the Securities Act or Rule
144, to the Company or to an Affiliate of a Purchaser, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.

(b)The Purchasers agree to the imprinting, so long as is required by this
Section 6.1, of a legend on any of the Securities in substantially the following
form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS.
THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR EXEMPTION THEREFROM.
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY
TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN A SECURITIES
PURCHASE AGREEMENT, DATED AS OF OCTOBER 21, 2020 AND AS AMENDED FROM TIME TO
TIME, COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY.

6.2Publicity. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction), except
that such Purchaser may disclose the terms to its financial, accounting, legal
and other advisors.

22

 

--------------------------------------------------------------------------------

 

6.3Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for funding operations or for working capital or other
general corporate purposes.

6.4Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

6.5Acknowledgment of Dilution. The Company acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of the Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares pursuant to
the Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

6.6Participation in Future Financing.  

(a)From the date hereof until the date that is the twelve (12) month anniversary
of the Closing Date, upon any issuance by the Company or any of its Subsidiaries
of Common Stock or Common Stock Equivalents for cash consideration, indebtedness
or a combination of units thereof (a “Subsequent Financing”), each Purchaser
whose Subscription Amount as indicated on Exhibit A  attached hereto is at least
Two Hundred Fifty Thousand Dollars ($250,000.00) (an “Eligible Purchaser”) shall
have the right to participate in up to an amount of the Subsequent Financing
equal to such Eligible Purchaser’s Pro Rata Portion of thirty percent (30%) of
the Subsequent Financing on the same terms, conditions and price provided for in
the Subsequent Financing.

(b)Between the time period of 4:00 pm (New York City time) and 6:00 pm (New York
City time) on the Trading Day immediately prior to the Trading Day of the
expected announcement of the Subsequent Financing (or, if the Trading Day of the
expected announcement of the Subsequent Financing is the first Trading Day
following a holiday or a weekend (including a holiday weekend), between the time
period of 4:00 pm (New York City time) on the Trading Day immediately prior to
such holiday or weekend and 2:00 pm (New York City time) on the day immediately
prior to the Trading Day of the expected announcement of the Subsequent
Financing), the Company shall deliver to each Eligible Purchaser a written
notice of the Company’s intention to effect a Subsequent Financing (a
“Subsequent Financing Notice”), which notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
and transaction documents relating thereto as an attachment.

23

 

--------------------------------------------------------------------------------

 

(c)Any Eligible Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by 6:30 am (New York City time) on
the Trading Day following the date on which the Subsequent Financing Notice is
delivered to such Eligible Purchaser (the “Notice Termination Time”) that such
Eligible Purchaser is willing to participate in the Subsequent Financing, the
amount of such Eligible Purchaser’s participation, and representing and
warranting that such Eligible Purchaser has such funds ready, willing, and
available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Eligible Purchaser as of
such Notice Termination Time, such Eligible Purchaser shall be deemed to have
notified the Company that it does not elect to participate in such Subsequent
Financing.

(d)If, by the Notice Termination Time, notifications by the Eligible Purchasers
of their willingness to participate in the Subsequent Financing (or to cause
their designees to participate) is, in the aggregate, less than the total amount
of the Subsequent Financing, then the Company may effect the remaining portion
of such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

(e)The Company must provide the Eligible Purchasers with a second Subsequent
Financing Notice, and the Eligible Purchasers will again have the right of
participation set forth above in this Section 6.6, if the definitive agreement
related to the initial Subsequent Financing Notice is not entered into for any
reason on the terms set forth in such Subsequent Financing Notice within three
(3) Trading Days after the date of delivery of the initial Subsequent Financing
Notice.

(f)The Company and each Eligible Purchaser agree that, if any Eligible Purchaser
elects to participate in the Subsequent Financing, the transaction documents
related to the Subsequent Financing shall not include any term or provision
that, directly or indirectly, will, or is intended to, exclude one or more of
the Eligible Purchasers from participating in a Subsequent Financing, including,
but not limited to, provisions whereby such Eligible Purchaser shall be required
to agree to any restrictions on trading as to any of the Securities purchased
hereunder or be required to consent to any amendment to or termination of, or
grant any waiver, release or the like under or in connection with, this
Agreement, without the prior written consent of such Eligible Purchaser.

(g)Notwithstanding anything to the contrary in this Section 6.6 and unless
otherwise agreed to by such Eligible Purchaser, the Company shall either confirm
in writing to such Eligible Purchaser that the transaction with respect to the
Subsequent Financing has been abandoned or shall publicly disclose its intention
to issue the securities in the Subsequent Financing, in either case in such a
manner such that such Eligible Purchaser will not be in possession of any
material, non-public information, by 9:30 am (New York City time) on the second
(2nd) Trading Day following date of delivery of the Subsequent Financing Notice.
If by 9:30 am (New York City time) on such second (2nd) Trading Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Eligible Purchaser, such transaction shall be deemed to have
been abandoned and such Eligible Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.

24

 

--------------------------------------------------------------------------------

 

(h)Notwithstanding the foregoing, solely with respect to registered public
offerings or other Subsequent Financings in which securities are issued
primarily pursuant to one or more registration statements filed with the SEC
with an underwriter or placement agent engaged by the Company with respect to
such Subsequent Financing (each, a “Registered Subsequent Financing”), (x) any
corresponding Subsequent Financing Notice with respect thereto shall not be
required to include pricing information to the extent such pricing information
is then unavailable (but the Company (or the placement agent or underwriter, as
applicable) shall provide such pricing information to each Eligible Purchaser as
soon as commercially practicable following the pricing call or meeting, as
applicable, of such Registered Subsequent Financing) and (y) in lieu of the end
of the Notice Termination Time being determined as described above (but without
modifying the obligation of the Company to deliver the Subsequent Financing
Notice for such Registered Subsequent Financing without such pricing in the
timeframe as described above), each Eligible Purchaser shall, after receipt of
such pricing information, have the customary period, as reasonably determined by
the underwriter or placement agent, as applicable, to thereafter elect to
subscribe for all, or any part, of the securities as permitted pursuant to this
Section 6.6 (or such greater allocation, at the discretion of the placement
agent or underwriter, as applicable, and the Company) in Registered Subsequent
Financing.

(i)Notwithstanding the foregoing, this Section 6.6 shall not apply in respect of
an Exempt Issuance.

6.7Securities Laws Disclosure; Publicity. The Company shall (a) by the
Disclosure Time, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a Current Report on Form 8-K,
including the Transaction Documents as exhibits thereto, with the Commission
within the time required by the Exchange Act. From and after the issuance of
such press release, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
issuance of such press release, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.

ARTICLE 7
TERMINATION

7.1Termination. The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

(a)Upon the mutual written consent of the Company and the Purchasers;

(b)By the Company if any of the conditions set forth in Section 2.5(a) shall
have become incapable of fulfillment, and shall not have been waived by the
Company; or

25

 

--------------------------------------------------------------------------------

 

(c)By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 2.5(b) shall have become incapable of fulfillment, and shall
not have been waived by such Purchaser.

7.2Notice of Termination; Effect of Termination. In the event of termination by
the Company or any Purchaser of its obligations to effect the Closing pursuant
to this ARTICLE 7, written notice thereof shall forthwith be given to the other
Purchasers by the Company and the other Purchasers shall have the right to
terminate their obligations to effect the Closing upon written notice to the
Company and the other Purchasers. Nothing in this ARTICLE 7 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

ARTICLE 8
MISCELLANEOUS

8.1Fees and Expenses. The Shares and Warrants are being offered by the Company
and Joseph Gunnar & Co., LLC (the “Placement Agent”). The Placement Agent will
receive a cash commission equal to 7% of the gross proceeds (the “Commission”)
from the sale of the Shares and Warrants to certain investors (the “Placement
Agent Investors”). In addition to the Placement Agent’s Commission, the Company
will issue Warrants to the Placement Agent to purchase an amount of Common Stock
equal to 7% of the aggregate number of Shares issued to Placement Agent
Investors, with an exercise price of $0.565 per share. Additionally, H.C.
Wainwright & Co., LLC (the “Prior Placement Agent”) is entitled to receive a
cash commission equal to 6% of the gross proceeds from the sale of the Shares
and Warrants to certain investors that were previously contacted by or
introduced to the Company by the Prior Placement Agent. Each Purchaser and the
Company shall pay its own respective costs and expenses in connection the
Transaction Documents and the transactions contemplated hereby and thereby.

8.2Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company and the
Purchasers will execute and deliver to the other such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.

8.3Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the time of transmission, if such
notice or communication is delivered via confirmed e-mail prior to 5:30 P.M.,
New York City time, on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via confirmed e-mail
on a day that is not a Trading Day or later than 5:30 P.M., New York City time,
on any Trading Day, (b) the Trading Day following the date of mailing, if sent
by nationally recognized overnight courier service specifying next business day
delivery, or (d)

26

 

--------------------------------------------------------------------------------

 

upon actual receipt by the Person to whom such notice is required to be given,
if by hand delivery. The address for such notices and communications shall be as
follows:   

(i)if to the Company, to Helius Medical Technologies, Inc., 642 Newtown Yardley
Road, Suite 100, Newton, Pennsylvania 18940, Attention: Chief Financial Officer,
JLaViscount@heliusmedical.com, with a copy to Honigman LLP, 650 Trade Centre
Way, Suite 200, Kalamazoo, Michigan 49002, Attention: Phillip D. Torrence,
PTorrence@honigman.com; and

(ii)if to the Purchasers, to their respective addresses or e-mail addresses as
set forth on the signature page hereto.

8.4Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company; provided that such written
instrument for such waiver or amendment is also signed by the Principal
Purchasers if, and only if, in the reasonable and good faith determination of
the Principal Purchasers, such waiver or amendment would reasonably be expected
to be adverse to the interests of any Purchaser in a more than de minimis way or
that would reasonably be expected to have more than a de minimis adverse effect
on the value of such Purchaser’s investment in the Securities.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.  No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all of the Purchasers who then hold the
Securities.

8.5Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

8.6Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser. With the consent of the Company which
will not be unreasonably withheld, any Purchaser may assign any or all of its
rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided, that a Purchaser may assign any or all
rights under this Agreement to an Affiliate of such Purchaser without the
consent of the Company, and provided, further: (i) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment; (ii) the
Company is furnished with written notice of (x) the name and address of such
transferee or assignee and (y) if the transferor is assigning any registration
rights under ARTICLE 5 hereof, the Registrable Securities with respect to which
such registration rights are being transferred or assigned; (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, unless such disposition was made pursuant to an effective
registration statement or an exemption under Rule 144 under the Securities Act;
(iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the

27

 

--------------------------------------------------------------------------------

 

provisions of the Transaction Documents that apply to the “Purchasers”; and
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

8.7No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and,
except as provided in the immediately preceding sentence, is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

8.8Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in the State of Delaware for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

8.9WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

8.10Survival. The representations and warranties of the Company contained herein
shall survive the Closing for a period of six (6) months.  The representations
and warranties of the Purchasers shall survive the Closing
indefinitely.  Notwithstanding anything in this Agreement to the contrary, no
Purchaser shall have any claim for a breach of any representation or warranty of
the Company and each Purchaser shall be deemed to have waived and released any
claims for such a breach if such Purchaser had actual knowledge of the
particular breach prior to the Closing.

8.11Counterparts/Electronic Execution and Delivery.  This Agreement may be
executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.  Signatures of the parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.  The
words “execution,” “signed,” “signature,” and words of like import shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Delaware Uniform Electronic Transactions Act, the
Pennsylvania

28

 

--------------------------------------------------------------------------------

 

Uniform Electronic Transactions Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), will
be treated in all manner and respects as an original agreement or instrument and
will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto will re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument will raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

8.12Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

8.13Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

8.14Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers

29

 

--------------------------------------------------------------------------------

 

with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any of the Purchasers.

8.15Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of the Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of the Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

Signatures on the Following Page

 

 

30

 

--------------------------------------------------------------------------------

Exhibit 10.1

In Witness Whereof, the Company and each Purchaser have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Helius Medical Technologies, Inc.

 

 

By:

Name:

Title:

 

Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NAME OF PURCHASER:

 

By:

Name:

Title:

 

Subscription Amount: $

 

Number of shares of the Common Stock to be Acquired:

 

 

SSN / Tax ID No.:



 

Address for Notice:
____________________________________

____________________________________

Telephone No.:

 

Facsimile No.:

 

E-mail Address:

 

 

Attention:



 

 

 

Delivery Instructions:

 

(if different than above)

 

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:

Signature Page to Securities Purchase Agreement

 